Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered June 6, 1989, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Because at trial, the defendant failed to raise with specificity the claim which he now raises on appeal concerning the sufficiency of the prosecution’s evidence, this claim is unpreserved for appellate review (see, People v Udzinski, 146 AD2d 245). In any event, were we to review the claim in the exercise of our interest of justice jurisdiction, we would conclude that it is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The evidence, the law, and the circumstances of this case viewed together and as of the time of representation reveal that the defendant was provided with the effective assistance of counsel (see, People v Satterfield, 66 NY2d 796, 798-799). Thus, the defendant’s contention that he did not receive meaningful representation is without merit.
The defendant’s remaining contentions are either unpreserved for appellate review (CPL 470.05 [2]) or without merit. Thompson, J. P., Harwood, Rosenblatt and Ritter, JJ., concur.